CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 48 to the registration statement on Form N-1A (File No. 33-17486) (“Registration Statement”) of our reports dated as detailed below, relating to the financial statements and financial highlights appearing in the December 31, 2012 Annual Reports of the funds detailed below which compose the Putnam Variable Trust, which are also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial highlights" and "Independent Registered Public Accounting Firm and Financial Statements" in such Registration Statement. Fund Report Date Putnam VT Absolute Return 500 Fund February 13, 2013 Putnam VT American Government Income Fund February 12, 2013 Putnam VT Capital Opportunities Fund February 12, 2013 Putnam VT Diversified Income Fund February 13, 2013 Putnam VT Equity Income Fund February 11, 2013 Putnam VT George Putnam Balanced Fund February 11, 2013 Putnam VT Global Asset Allocation Fund February 13, 2013 Putnam VT Global Equity Fund February 7, 2013 Putnam VT Global Health Care Fund February 12, 2013 Putnam VT Global Utilities Fund February 11, 2013 Putnam VT Growth and Income Fund February 7, 2013 Putnam VT Growth Opportunities Fund February 12, 2013 Putnam VT High Yield Fund February 7, 2013 Putnam VT Income Fund February 13, 2013 Putnam VT International Equity Fund February 8, 2013 Putnam VT International Growth Fund February 11, 2013 Putnam VT International Value Fund February 8, 2013 Putnam VT Investors Fund February 8, 2013 Putnam VT Money Market Fund February 8, 2013 Putnam VT Multi-Cap Growth Fund February 7, 2013 Putnam VT Multi-Cap Value Fund February 12, 2013 Putnam VT Research Fund February 11, 2013 Putnam VT Small Cap Value Fund February 7, 2013 Putnam VT Voyager Fund February 8, 2013 /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts April 23, 2013 C-1
